Citation Nr: 0944080	
Decision Date: 11/19/09    Archive Date: 11/25/09

DOCKET NO.  06-28 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to restoration of a 20 percent evaluation for 
service-connected myofacial pain syndrome secondary to trauma 
and chronic cervical strain, effective December 1, 2005, to 
include the issue of whether the reduction to a 10 percent 
evaluation was proper.

2.  Entitlement to a disability rating higher than 20 percent 
for myofacial pain syndrome secondary to trauma and chronic 
cervical strain.

3.  Entitlement to service connection for a seizure disorder, 
to include as secondary to the Veteran's service-connected 
myofacial pain syndrome.

4.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

Shauna M. Watkins, Law Clerk


INTRODUCTION

The Veteran had active service from July 1988 to June 1990.

Previously, in May 1996, the Department of Veterans Affairs 
(VA) Regional Office (RO) in North Little Rock, Arkansas 
granted service connection for myofacial pain and awarded a 
20 percent disability rating for this disorder, effective 
from November 13, 1995, the date of the Veteran's claim.  
Although notified, the Veteran did not initiate an appeal of 
that decision.  

In February 2005, following a routine examination, the RO 
issued a rating decision proposing to decrease the Veteran's 
disability rating from 20 percent to 10 percent disabling.  
In a March 2005 letter, the Veteran was given due process 
notice of the proposed reduction in the rating for his 
myofacial pain; the letter also apprised him of his right to 
submit additional evidence to contest the reduction and 
request a pre-determination hearing.  

The current appeal arises from an October 2005 rating action 
in which the RO reduced the disability rating for the 
Veteran's myofacial pain syndrome from 20 to 10 percent, 
effective as of December 1, 2005.  The Veteran then perfected 
a timely appeal with respect to this reduction.  In so doing, 
he has consistently maintained that a higher rating 
(including restoration of the previously assigned 20 percent 
evaluation) is warranted for his myofacial pain syndrome.  
Thus, it is clear that this claim includes a claim for a 
rating in excess of 20 percent for myofacial pain syndrome as 
additionally noted on the title page of this decision.  

The October 2005 rating decision also denied entitlement to 
service connection for a seizure disorder and entitlement to 
TDIU.

In his September 2006 substantive appeal (on VA Form 9), the 
Veteran requested a Travel Board hearing.  In a May 2007 
letter, he was notified that his hearing had been scheduled 
for August 28, 2007, but he failed to appear for the 
proceeding and has not provided an explanation for his 
absence or requested to reschedule the hearing.  Therefore, 
his hearing request is considered withdrawn.  38 C.F.R. § 
20.704(d) (2009).

The Board is remanding the claims for entitlement to an 
increased rating for myofacial pain syndrome, entitlement to 
service connection for the seizure disorder, and entitlement 
to TDIU to the RO via the Appeals Management Center (AMC) in 
Washington, DC, for further development and consideration.


FINDINGS OF FACT

1.  In a May 1996 rating decision, the RO granted service 
connection for the Veteran's myofacial pain syndrome and 
assigned an initial disability rating of 20 percent, 
effective from November 13, 1995, under Diagnostic Codes 
(DCs) 5295-5290.

2.  In an October 2005 rating decision, the RO reduced the 
evaluation assigned for the Veteran's service-connected 
myofacial pain syndrome to 10 percent disabling, effective 
December 1, 2005, under DC 5237.

3.  In the October 2005 rating decision, the RO reduced the 
evaluation for service-connected myofacial pain syndrome by 
applying new criteria not previously considered.  


CONCLUSION OF LAW

The October 2005 rating decision was legally prohibited, and 
therefore, restoration of the 20 percent rating assigned for 
the service-connected myofacial pain is warranted.  38 
U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.951(a), 4.71a, DC 
5295-5290; see also Fugere v. Derwinski, 972 F.2d 331, 335 
(1992) (holding that a section protecting Veterans from 
reduced disability ratings merely permitted a Veteran to 
retain his previously determined disability rating).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) 
(2008).

Initially, the Board notes that the evidence currently of 
record is sufficient to substantiate the Veteran's claim for 
restoration of a 20 percent disability rating for the 
service-connected myofacial pain syndrome, and the issue of 
entitlement to a higher rating is being remanded for further 
development.  Therefore, no further development with respect 
to the matter decided herein is required under the VCAA.  
There is no need to discuss whether there has been compliance 
with the duty-to-notify-and-assist provisions of the Veterans 
Claims Assistance Act (VCAA) because even if for the sake of 
argument there has not been, this is ultimately 
inconsequential and, therefore, at most harmless, i.e., non-
prejudicial error.  38 C.F.R. § 20.1102 (2009); cf. Bernard 
v. Brown, 4 Vet. App. 384 (1993).  See also Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield 
IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006); 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  


Restoration Claim

In a May 1996 rating decision, the RO granted service 
connection for myofacial pain and assigned a 20 percent 
evaluation pursuant to DC 5295-5290, effective November 13, 
1995.  

In February 2005, the Veteran underwent a routine VA spine 
examination.  Upon a physical examination, the VA examiner 
noted that the Veteran had moderate tenderness over the 
cervical spine region.  His ranges of motion for this area 
were as follows:  backward extension was 20 degrees with pain 
(normal is 45 degrees), forward flexion was 60 degrees 
(normal is 45 degrees), his right lateral flexion was 0-40 
degrees with pain (normal is 0-45 degrees), his left lateral 
flexion was 0-30 degrees with pain (normal is 0-45 degrees), 
his right lateral rotation was 0-50 degrees with pain (normal 
is 0-80 degrees), and his left lateral rotation was 0-40 
degrees with pain (normal is 0-80 degrees).  See 38 C.F.R. 
§ 4.71a, Plate V.  X-rays were indicated as normal. 
 
Based on this medical evidence, in February 2005, the RO 
notified the Veteran that it proposed to reduce the Veteran's 
evaluation of 20 percent to 10 percent disabling for his 
service-connected myofacial pain.  

The Veteran underwent another VA spine examination in August 
2005.  Upon physical examination, the VA examiner noted that 
the Veteran had moderate tenderness over the cervical spine 
region.  His ranges of motion for this area were as follows:  
backward extension was 30 degrees with pain (normal is 45 
degrees), forward flexion was 55 degrees with pain (normal is 
45 degrees), his right and left lateral flexion were 0-40 
degrees with pain (normal is 0-45 degrees), and his right and 
left lateral rotation were 0-55 degrees with pain (normal is 
0-80 degrees).  See again 38 C.F.R. § 4.71a, Plate V.  

Based on both of these VA examinations, in an October 2005 
rating decision, the RO reduced the Veteran's evaluation for 
myofacial pain to 10 percent disabling, effective December 1, 
2005, under DC 5237, the new regulations.
The RO's application of new criteria to reduce the Veteran's 
evaluation from 20 percent disabling (under DC 5295-5290) to 
10 percent disabling (under DC 5237) is prohibited.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 3.951(a); see also Fugere, 972 
F.2d at 335 (holding that a section protecting Veterans from 
reduced disability ratings merely permitted a Veteran to 
retain his previously determined disability rating).

The circumstances under which a disability evaluation may be 
reduced are specifically limited and carefully circumscribed 
by regulations promulgated by the Secretary of VA.  See 
Dofflemeyer v. Derwinski, 2 Vet. App. 277, 280 (1992).  In no 
event shall a readjustment in the rating schedule cause a 
Veteran's disability rating in effect on the effective date 
of the readjustment to be reduced unless an improvement in 
the Veteran's disability is shown to have occurred.  38 
U.S.C.A. 
§ 1155.  In Fugere, the United States Court of Appeals of the 
Federal Circuit (Federal Circuit) held that a section 
protecting Veterans from reduced disability ratings did not 
create an impermissible dual rating schedule, but rather, 
merely permitted a Veteran to retain his previously 
determined disability rating.  972 F.2d at 335.  In Fugere, a 
World War II Veteran received benefits for service-connected 
bilateral defective hearing at a 20 percent disability 
evaluation from November 1955 to July 1974.  In July 1974, he 
was granted a higher evaluation of 30 percent.  On November 
18, 1987, the VA established new criteria for rating 
defective hearing.  The Veteran filed an increased evaluation 
claim in August 1988, and underwent a VA hearing aid 
examination which revealed that under the new criteria his 
disability resulted in a 10 percent disability rating; as a 
result, the VA reduced the Veteran's disability evaluation to 
10 percent.  Id. at 333.  In the restoration appeal presently 
before the Board, the RO decreased the Veteran's disability 
evaluation based on the new regulations for rating diseases 
and injuries of the spine instead of the old regulations, 
similar to the RO's actions in Fugere.

Thus, the Board finds that the reduction of an evaluation of 
20 percent to 10 percent for the Veteran's service-connected 
myofacial pain based on new regulations instead of the 
regulations in effect at the time of previously determined 
disability evaluation was improper, and that the 20 percent 
rating should therefore be restored.  


ORDER

Entitlement to restoration of a 20 percent evaluation for a 
service-connected myofacial pain syndrome, effective December 
1, 2005, is granted, subject to the statutes and regulations 
governing the payment of monetary benefits.


REMAND

Regrettably, the Board must remand the claims for entitlement 
to an increased rating for the myofacial pain, entitlement to 
service connection for the seizure disorder, and entitlement 
to TDIU for further development and consideration.  Although 
the Board sincerely regrets this additional delay, it is 
necessary to ensure there is a complete record upon which to 
decide these claims so the Veteran is afforded every possible 
consideration.

In the Veteran's September 2006 substantive appeal, the 
Veteran stated that he was now unable to work because of his 
service-connected myofacial pain syndrome, and the Veteran 
has not been examined with respect to his service-connected 
disability since August 2005.  The Board therefore finds that 
the claim for a rating in excess of 20 percent for service-
connected myofacial pain syndrome must be remanded for a new 
VA examination to determine the current nature and severity 
of this service-connected disability.  

Additionally, in regards to his claim of entitlement to 
service connection for a seizure disorder, the Veteran 
asserts that his current seizure disorder is due to the 
trauma he suffered during a 1989 in-service car accident, or, 
alternatively, is due to the medication required for his 
service-connected myofacial pain.  The August 2005 VA 
examiner provided an opinion regarding the secondary theory 
of entitlement to service connection, but did not address the 
direct theory of entitlement to service connection, including 
in particular the Veteran's 1989 in-service trauma.  
Therefore, another  medical opinion is needed regarding the 
etiology of the Veteran's current seizure disorder.  The 
Board needs this opinion to fairly decide his claim.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006), citing 
38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

In regards to the Veteran's claim of entitlement to TDIU, 
this issue must also be remanded, since the requested VA 
examinations may provide relevant evidence concerning the 
Veteran's TDIU claim.

Accordingly, these claims are REMANDED for the following 
additional development and consideration:

1.  Schedule the Veteran for a VA 
examination to ascertain the current 
severity of his service-connected 
myofacial pain syndrome.  He is hereby 
advised that the failure to report for 
his scheduled VA examination, without 
good cause, may have adverse 
consequences on his claim.  The 
examination should include any 
diagnostic testing or evaluation deemed 
necessary.  The claims file, including 
a complete copy of this remand, must be 
made available for review of his 
pertinent medical and other history.  

Additionally, based on the examination 
findings and other relevant evidence in 
the claims file, the examiner must offer 
an opinion as to whether the Veteran is 
unable to obtain or maintain 
substantially gainful employment if only 
his service-connected disability is 
considered, which, at this time, is 
myofacial pain syndrome.  If, prior to 
this examination, the Veteran is granted 
service connection for other 
disabilities, the examiner should also 
consider these disabilities.

In making this employability 
determination, the examiner also must 
consider the Veteran's level of 
education, other types of training, and 
work experience.  The examination 
report must include a complete 
rationale for all opinions and 
conclusions expressed.

2.  Schedule the Veteran for another 
appropriate VA examination to obtain a 
medical opinion indicating whether it is 
at least as likely as not (i.e., 50 
percent or more probable) that 
the Veteran's current seizure disorder is 
attributable to his military service, 
including to the trauma he sustained 
during his 1989 in-service car accident.

The VA examiner should also provide a 
medical opinion indicating whether it is 
at least as likely as not (i.e., 50 
percent or more probable) that 
the Veteran's current seizure disorder is 
proximately due to, the result of, or 
chronically aggravated by the already 
service-connected myofacial pain, 
including the Veteran's prior and current 
medications for his myofacial pain.

The term "at least as likely as not" 
does not mean merely within the realm 
of medical possibility, rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of causation as it is 
to find against it.

The examiner must discuss the rationale 
of the opinion, whether favorable or 
unfavorable.

The claims file, including a complete 
copy of this remand and the recently 
obtained private medical records, must 
be made available to the examiner for 
review of the pertinent medical and 
other history.

3.  Then readjudicate the Veteran's 
claims of entitlement to a rating in 
excess of 20 percent for myofacial pain 
syndrome, service connection for a 
seizure disorder, and entitlement to 
TDIU in light of the additional 
evidence.  If the claims are not 
granted to his satisfaction, send the 
Veteran and his representative a 
supplemental statement of the case 
(SSOC) and give them an opportunity to 
respond to it before returning the file 
to the Board for further appellate 
consideration of the claims.

The Veteran need take no action until he is so informed.  He 
has the right to submit additional evidence and argument 
concerning the claims the Board has remanded to the RO via 
the AMC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The purposes of this remand are to obtain additional 
information and comply with all due process considerations.  
No inference should be drawn regarding the final disposition 
of these claims as a result of this action.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


